Title: The American Commissioners to the Duke of Dorset, 28 October 1784
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Dorset, John Frederick Sackville, third Duke of


        
          My Lord Duke.
          Passy near Paris Octr. 28 1784.
        
        The United States of america in Congress assembled judging that an intercourse between the Subjects of his Britannic Majesty & the Citizens of the Said States founded on the Principles of equality, reciprocity & friendship may be of mutual advantage to both nations, on the 12th. day of may last, issued their Commission under the Seal of the Said States to the Subscribers as their Ministers plenipotentiary, giving to them or the majority of them full power & authority, for them the Said States & in their name, to confer treat & negotiate With the ambassador, Minister or Commissioner of His

Said Britannic Majesty vested With full & Sufficient powers, of & concerning a Treaty of amity & commere, to make, & receive propositions for Such treaty & to conclude & Sign the Same, transmitting it to the Said United States in Congress assembled for their final ratification
        Of the receipt of these powers and of our being ready to enter on the execution of them We gave information to Mr: Hartley Who had been appointed on the part of his Britannic Majesty to treat, on the Same Subjects With the Ministers of the United States, and We received through him assurances from his court of their ready & friendly disposition to receive proposals from the united States for the forming Such regulations as might tend to the mutual & reciprocal advantage of both countries the Subsequent return of this Minister to London renders it proper for us to repeat to your Excellency these Communications, to express to you the Satisfaction With Which, We have received assurances of the friendly Disposition of the Court of London, and to inform you that we Shall be ready to make proposals on our part so Soon as they shall be pleased to advise us of the person tho whom they would chuse to have them addressed. With great respect we have the honour to be / Your Excellencys / most obedient & most / humble Servants
        
          Joh AdamsB. FranklinS. Jefferson
        
      